DETAILED ACTION
	Applicants’ Amendment and Response, filed 8/5/2021 has been entered.   Claims 11-15 are newly added; claims 1-5 and 11-15 are pending and under current examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed 8/6/2021 has been considered.

Withdrawn Rejections
The rejection of claims 1-5 under 35 U.S.C. 103 as being unpatentable over Takehara et al., Transgenic Res., 23: 441-453, 2014, IDS, when taken with Ishida et al., Biotechnology and Genetic Engineering Review 19: 73-82, 2002, and Wallace et al., Cell, 128: 197-2019, 2007 is withdrawn in view of Applicants’ amendment to the claims, which require a human cell having human chromosomes only:

New rejections appear herein.

Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and newly added claims 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takehara et al., Transgenic Res., 23: 441-453, 2014, IDS, when taken with Ishida et al., Biotechnology and Genetic Engineering Review 19: 73-82, 2002; Killary et al., “Microcell Fusion.”  Methods in Enzymology, ed. Academic Press, 254:133-152, 1995, and Wallace et al., Cell, 128: 197-2019, 2007.  
	Regarding claims 1 and 11, Takehara the generation of transchromosomic (Tc) mice comprising a 4 MB region from human chromosome 21.  Takehara teaches, “We generated the Tc mice with the following 8 steps: (1) targeted introduction of loxP into the terminal region of mChr.10 in mouse ES cells, (2) targeted introduction of loxP into hChr.21 at the AML1 locus in DT40 cells, (3) targeted telomere associated chromosomal truncation of hChr.21 at the ETS2 locus in DT40 cells, (4) MMCT of the modified hChr.21 to the modified mouse ES line, (5) Cre-loxP mediated reciprocal chromosome translocation in mouse ES cells, (6) removal of residual hChr.21/mChr.10ter chromosome from the ES cells, (7) generation of chimeric mice and (8) breeding and germ line transmission of the Tc mice.”  See pages 442-443, bridging paragraph and Figure 1.  In particular, Takehara teaches that the insertion of loxP in the terminal region of the mChr10 (p. 443, col. 2; p. 450, mChr.10 loxP vector). Takehara teach that DT40 cells containing human Chromosome 21 were used for introduction of loxP and then telomere-directed chromosome truncation to provide Modification of hChr.21 in DT40 cells).  The modified human chromosome 21 was then transferred into CHO cells by microcell fusion and then microcells prepared from donor CHO cells containing the modified human chromosome were fused with mouse ES cells (p. 445).  To induce a reciprocal translocation between the loxP modified mChr.10 and hChr.21, a Cre expression vector was transfected into the mouse ES cell and reciprocal translation occurred (p. 446).  Chimeric mice were produced from three clones (p. 447).  
	Regarding claims 2-5 and 12-15, Takehara teaches introducing loxP sites into the human and mouse chromosomes, and mediating translocation with Cre (p. 443, col. 2; p. 443, Figure 1). 
	Ishida teaches a method of producing chimeric mice comprising a human chromosome into mice utilizing human fibroblast cells.  In particular, a pool of G418r human fibroblast cells were fused with A9 mouse cells to prepare microcells, which were then fused with A9 to effect chromosome transfer and selected with G418 in order to obtain a library of A9 clones that were then transferred into mouse ES cells.  These mouse ES cells were then injected into 8-cell stage embryos and transferred into pseudopregnant mice to produce chimeric mice (Figure 3.1 and p. 75, Production of Chimeric Mice retaining hChRs). The chimeric mice were then bred to produce a mouse containing heritable foreign chromosome fragments, “TC Mice”.  
Takehara and Ishida do not explicitly teach using a human cell only, one of which is a source human chromosome, wherein the second engineered human cell has human chromosomes only, dividing the engineered human cell having human chromosomes only into a plurality of microcells, one of which comprises the donor chromosome comprising the human gene segment (claims 1 and 11).
However, prior to the effective date of the claimed invention, Killary teaches microcell fusion as a method to transfer intact chromosomes from one cell to another (Figure 1, p. 135).  In particular, Killary teaches that human fibroblasts can be used in microcell techniques as the donor cell.  See p. 137, Experimental Protocol. Micronucleation by Prolonged Mitotic Arrest and p. 138, Figure 2B.  Killary teaches that the microcell population can then be purified (p. 144-145), which can then be used for microcell fusion (p. 148, Fusion of Purified Microcells to Recipient Cells).  
Regarding claim 11, Killary uses human fibroblasts which would have 46 human chromosomes.
Accordingly, it would have been obvious to the skilled artisan to modify the teachings of Takehara and Ichida, to utilize only a human fibroblast to produce microcells, as taught by Killary and then contacting a mouse ES cell with said microcells in methods of making a transgenic mouse, as taught by Ichida, with a reasonable expectation of success.  One would have had a reasonable expectation of success because Killary shows that human fibroblasts can produce microcells that can be used directly for microcell fusion techniques.  It would have obvious to the skilled artisan to utilize a human cell to reduce the number of steps taught by Takehara and Ichida.  Ichida shows that using their methods, one can successfully produce mouse ES cells that comprises human chromosome fragments and state that their method allows for the introduction of very large pieces of foreign genetic material into mice that can be stably retained (p. 75, ¶1).  Thus, using human cell with human chromosomes to produce a microcell for use in MMCT would be a more efficient method than that taught by Ishida, which requires fusion of the human fibroblast to a second cell prior to MMCT (p. 74, Figure 3.1).
Neither Takehara, Ishida nor Killary teach that the donor chromosome comprises two recombinase recognition sequences, that the mouse chromosome comprises two recombinase recognition sequences, or that the human gene segment replaces the orthologous mouse gene segment as required by claim 1.
	However, regarding claim 1, Takehara provides explicitly provides suggestion for the humanization of mice using their methods, teaching that, “However, more accurate humanization may possibly be achieved if endogenous homologous regions of the mouse genome are also deleted. RMGR enables the replacement of segments of the mouse genome with syntenic regions of the human genome by the modification of human BAC and homologous recombination in mouse ES cells. … CT-RMGT may enable larger scale replacement, via the introduction of heterotypic lox sites in DT40 cells.”  See p. 449, col. 2, ¶2.  
	To this point, Wallace teaches modifying a mouse ES cell chromosome and a human BAC by inserting heterotypic lox sites to flank the gene of interest and using Cre to achieve segmental exchange (Summary).  Wallace teaches exchanging part of the mouse genome with the human equivalent by sequential insertion of a loxP site and then a lox511 site into the upstream and downstream positions of the mouse alpha-globin cluster by homologous recombination, and then modification of a human BAC clone by insertion of loxP and lox511 sites in the equivalent positions and in the same orientations as the mouse chromosome (p. 199, and Figure 1).  
	Thus, it would have been obvious to the skilled artisan to modify Takehara’s and Ichida’s teachings, and include heterotypic lox sites to flank area of gene exchange in the human gene and mouse gene, and use Cre recombinase to achieve exchange between the human and mouse genes, with a reasonable expectation of success.  One of skill in the art would have been motivated to make this modification in order to do a large scale replacement and produced a humanized mouse model, as suggested by Takehara.  
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Conclusion
	
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thaian N. Ton whose telephone number is (571)272-0736.  The examiner can normally be reached on First Week: M-Th, 7:30-4:30 PST; Second Week: M-F, 7:30-4:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.Applicants are reminded that communications via Internet email are at the discretion of the applicant. To facilitate processing of the internet communication authorization or withdraw of authorization, the Office strongly encourages use of Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized or Internet Communications Authorization Withdrawn to facilitate processing. If applicant has authorized Internet communications, USPTO employees may respond to Internet email and initiate communications with applicants via Internet email. See also, MPEP §502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /Thaian N. Ton/ Primary Examiner, Art Unit 1632